Title: To Thomas Jefferson from Rufus Easton, 1 December 1806
From: Easton, Rufus
To: Jefferson, Thomas


                        
                            Sir,
                            St. Louis Louisiana 1st Decr. 1806.—
                        
                        
                             Having wiped away the stigma that General Wilkinson attempted to cast upon me and by a
                            continued perseverence in the cause of truth and Justice completely triumphed over the most implacable of enemies I feel
                            warranted in again addressing myself to the President of the United States, whose good opinion has been suspended amidst
                            the torrents of abuse and calumny with which my reputation was overwhelmed. Every thing here has terminated as might
                            reasonably have been expected & as predicted. Many of those whom Wilkinson by his insidious arts and intrigue had
                            for a moment made my bitter enemies have acknowledge their mistake and become my warm friends and supporters.
                        
                             It is unnecessary for me to go into a history of the characters and conduct of those who
                            denounced me, because I believe the truth at this time is both known & beleived at the City of Washington.—
                        
                              Donaldson who became the passive tool of the Governor; and imposed upon the Juries
                            unacquainted with our laws & thereby procured many independent, but innocent characters to be indicted has left
                            the countrey loaded with disgrace; and when by fair means even a packed Jury of which Anthony Soulard was leader could not
                            be prevailed upon to indict me after pleading one whole day, the Witnesses were sent for a second time & the
                            following Law was made by misconstruction the instrument of delusion to carry into effect the most unfounded and palpable
                            presentment that ever disgraced a Court of Justice, towit,
                        
                              “Be it enacted that all bonds, bills, deeds of sale, gifts, grants, or other conveyances or
                            obligations whatever, made with an intent to deceive & defraud others; or to defeat Creditors of their Just debts,
                            or demands; shall be null and void, and the person or persons so offending, shall upon conviction thereof be fined in a
                            Sum not exceeding Three hundred Dollars; and pay double damages to the party or parties injured.”
                        
                              To prove which I beg leave to refer you to Donaldsons Opinion, Published in the “Baltimore
                            Telegraphe”
                        
                              The following certificate has been presented to me.
                        Louisiana General Court of October Term 1806.—
                        United States vs. Rufus Easton
                        We the undersigned Jurors being duly summoned Elected and sworn to try the Indictment in this case do
                            Certify that the conduct of Mr. Easton the defendant, in relation to the contract made with David Fine named in the
                            Indictment, was in the Opinion of the Jury on examination and trial, perfectly fair, honorable and honest, and that Mr.
                            Easton is in no manner guilty of the charges alledged against him.— St. Louis November 1st 1806.—
                        
                     
                        
                           Charles Lucas
                           }
                           Signed.
                        
                        
                           
                             Nathan Bush
                        
                        
                           
                             Green DeWitt
                        
                        
                           Anthony S. Badgley
                        
                        
                           
                             Anthony C. Parmer
                        
                        
                           James Berry
                        
                        
                           Henry Metz
                        
                        
                           N. Boilvin
                        
                        
                           
                             Samuel Solomon
                        
                        
                           Darius Shaw
                        
                        
                           
                             William Johnson
                        
                        
                           
                             John Boli.—
                        
                     
                              
                        
                             I have written Governor Harrisson in Substance as follows—
                        
                         
                  
                     
                             Sir,
                     St. Louis Novr. 29th 1806.
                  
                  
                             The confidence and respect heretofore received from you has induced me to write you.— The
                            embarrass’d situation into which the load of General Wilkinsons persecutions had placed me, hitherto has prevented my
                            addressing you. I have triumphed over Wilkinson and surmounted (tho’ with the loss of office) these persecutions.—An
                            approving conscience is my only satisfaction and reward. You have been witness to all my oppressions, & I am sorry
                            to beleive not a little contributed to them! I hope however it has proceeded from error. The following letter written, by
                            yourself and Governor Wilkinson, addressed to Mr. Gallatin together with the denunciation of the Grand Jury injured me the
                            most with the President.
                        
                             “St. Louis Octr. 19th. 1805”
                        “Our respect for the character of an honorable and amiable Man will we persuade ourselves excuse this
                            intrusion.—
                          We are informed that a Young Gentleman (Mr. Carr) whom you have appointed Agent to
                            investigate land claims in this Territory, has exhibited publicly, the Copy of an anonymous letter, said to be transmitted
                            by you to him, in which Mr. Anthony Soulard the Surveyor of this Territory is charged with antedating land Concessions,
                            & even with the forgery of names. The falshood of this report can only be equalled by its
                            malevolence, nor can it be Justified or extenuated, because the circumstances to which this letter relates, has been
                            repeatedly investigated to the honor of Mr. Soulard, and because we have found him one of the most attentive circumspect
                            officers of our acquaintance whose conduct public and private is marked by a degree of chastity to excite admiration! and
                            beleive him utterly incapable of doing a wilfull wrong.”—
                        
                              The above letter was written at the commencement of General Wilkinsons attack on me, and
                            about the Same time Doctor Joseph Browne first Summond on the Memorable!!! Grand Jury was struck off, to make room for
                            Soulard!!! You most probably knew that the communication alluded to in your letter had been made by me, it was so; and I
                            stand ready to establish the facts contained in it, in a Court of Justice.—My communication was made confidentially to The
                            President of the United States, for the information of the Government, and not with a view to injure Mr. Soulard or
                            myself. It is fortunate for me however that the Books & Records of Soulard have been personally inspected by
                            Captains Lewis & Clark, who will be the faithful messengers of their State & condition, and that they
                            contain innumerable alterations & forgeries!— added to this the principal deputy Surveyor
                            (than whom a more honest Man liveth not) has reported them officially as “evidence only of fraud and deceit,” So that
                            instead of the “falshood of my report” the truth of it will be established, to the exclusion of the Interest made in favor
                            of the “amiable and Chaste Soulard.”— It has been a principle with me never to desert a friend until deserted; and if ever
                            I had a Sincere friendship for any character public or private I entertained Such towards Governor Harrisson, and whilst I
                            was rebutting the Slanders & calumnies against him at the City of Washington, I was sorry to hear that he had
                            addressed letters to Mr. Eppes (the Presidents Son-in-law) and others to my prejudice—I only ask an explanation on this
                            subject, and if you have been led into errors that you will correct them as soon, as it may be in your power.—
                        
                              The french inhabitants are convinced that the former Government of this Territory was not
                            the Government of the United States, but the Government of General Wilkinson, Ce n’est pas les Gouvernement des Etat Unis,
                            C’est le Gouvernement du General Wilkinson. The open acts of violence, the midnight riots, and above all the contempt of
                            the Judicial authority, as manifested and committed during the command of Wilkinson have convinced all classes of
                            citizens, that he is not only a bad man, but that a Military administration of civil Government is illy Suited to the
                            Constitution, and that this form cannot long exist in a Republican Government—a Government of Laws and not of men.—
                        
                             To go into a full detail of all the circumstances that might be mentioned would be far too
                            voluminous, to circumscribe within a letter, Suffice it to Say, that Since the departure of Wilkinson from this Territory harmony is restored to Social intercourse and Society to its wonted tranquility— You
                            have witnessed the deep humiliation with which I bore, the iniquities, of a Military despot, and
                            the mildness with which I Sought releif and redress, at the City of Washington, a thousand Miles from my habitation, You
                            know the situation in which I have been placed by the united influence, combined efforts, and misrepresentations of a
                            desperate faction; who were plodding to rally round a standard hostile to the Union, & to the National peace and
                            tranquility.—
                        
                             The chastisement of Donaldson is the first and only instance in which I have been compelled
                            to resort to the Cudgel, & it is presumed it will be the last— The open insult at the Governors table, on which
                            occasion, he rattled the glasses whilst his apes stirred the bonfire; & Donaldson outraged all decency and
                            decorum, will plead my excuse “with a generous public,” more especially when the act of chastisement is approved of by
                            every description of the Inhabitants of this Country both French & American.—
                        
                             I ask from you that aid and support only, to which you may think me entitled; under all the
                            circumstances of my situation.
                        
                             Accept my Salutations & respect,
                        
                        
                            R: Easton
                            
                        
                        
                            P.S. I presume I have satisfied the President on the several facts stated against me; if however any
                                other should be stated; I can only assure him I have it equally in my power to justify myself.
                            By the next mail I will send the opinion of Mr. Donaldson alluded to in this Letter.—
                        
                    